UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 20-6614


LOIS YANKAH,

                 Plaintiff - Appellant,

           v.

SGT. MOORE, Sergeant; SGT. RONEY, Sergeant; SGT. NICKLEBERRY,
Sergeant; LT. PETERSON, Lieutenant; SGT. JONES, Sergeant; SGT. THOMAS,
Officer; OFFICER PEGRAM, Officer; OFFICER WILKINS, Officer; OFFICER
MCCLOUD, Officer; SERGEANT SPRATLEY, Sergeant; SERGEANT KING,
Sergeant; SERGEANT LOVING, Sergeant; LIEUTENANT WYCHE, Lieutenant;
LIEUTENANT COL. MINTON, Assistant Superintendent; OFFICER
COPELAND, Pod Officer; OFFICER MCKLIN, Pod Officer; OFFICER BEACH,
Pod Officer; OFFICER BARBOUR, Pod Officer; OFFICER RICHARD ROE,
Officer,

                 Defendants - Appellees,

           and

OFFICER SEWARD; CAPTAIN MACK, Captain; MAJOR FLIPPIN, Major;
OFFICER MACKLIN, Officer,

                 Defendants.



                                   No. 21-6451


LOIS YANKAH,

                 Plaintiff - Appellant,
             v.


SGT MOORE, Sergeant; SGT RONEY, Sergeant; SGT NICKLEBERRY, Sergeant;
LT PETERSON, Lieutenant; SGT JONES, Sergeant; OFFICER RICHARD ROE,
Officer; SGT THOMAS, Officer; OFFICER PEGRAM, Officer; OFFICER
WILKINS, Officer; OFFICER MCCLOUD, Officer; SERGEANT SPRATLEY,
Sergeant; SERGEANT KING, Sergeant; SERGEANT LOVING, Sergeant;
LIEUTENANT WYCHE, Lieutenant; LIEUTENANT COL. MINTON, Assistant
Superintendent; OFFICER COPELAND, Pod Officer; OFFICER MCKLIN, Pod
Officer; OFFICER BEACH, Pod Officer,

                    Defendants - Appellees,

             and

OFFICER SEWARD, Booking Officer; CAPTAIN MACK, Captain; MAJOR
FLIPPIN, Major; OFFICER MACKLIN, Officer,

                    Defendants.


Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00177-MSD-DEM)


Submitted: September 15, 2021                               Decided: September 29, 2021


Before NIEMEYER and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


No. 20-6614, affirmed; No. 21-6451, dismissed by unpublished per curiam opinion.


Lois A. Yankah, Appellant Pro Se. Michael Gordon Matheson, John P. O’Herron,
THOMPSON MCMULLAN PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Lois Yankah appeals orders entered in her 42 U.S.C.

§ 1983 proceeding. For the reasons that follow, in Appeal No. 20-6614, we affirm, and

we dismiss Appeal No. 21-6451.

       In Appeal No. 20-6614, Yankah appeals the district court’s orders dismissing her

42 U.S.C. § 1983 action as a sanction for misconduct in litigation and denying her Fed. R.

Civ. P. 59(e) motion to alter or amend the judgment. We have reviewed the record and

find the district court did not abuse its discretion. Accordingly, we affirm. Yankah v.

Sergeant Moore, No. 2:18-cv-00177-MSD-DEM (E.D. Va. Apr. 2, 2020).

       In Appeal No. 21-6451, Yankah seeks to appeal the order denying her Fed. R. Civ.

P. 60(b) motion. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on February 19, 2021 and any notice of appeal

was due on March 22, 2021. Yankah filed the notice of appeal on March 23, 2021. Because

Yankah failed to file a timely notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.



                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                  APPEAL NO. 20-6614, AFFIRMED;
                                                  APPEAL NO. 21-6451, DISMISSED




                                          4